 PARKS INTERNATIONAL CORP. 285Parks International Corporation; Constructo Work-force Temps, Inc. and Local Union 342 of the In-ternational Brotherhood of Electrical Workers, AFLŒCIO. Case 11ŒCAŒ18654Œ1 June 13, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH The General Counsel seeks a default judgment1 in this case on the ground that the Respondents have failed to file an answer to the complaint.  Upon a charge filed by the Union on April 17, 2000, the General Counsel issued the complaint on August 22, 2002, against Parks Interna-tional Corporation and Constructo Workforce Temps, Inc., the Respondents, alleging that they have violated Section 8(a)(1) and (3) of the Act.  The Respondents failed to file an answer.   On October 28, 2002, the General Counsel filed with the Board a Motion for Summary Judgment, and Memo-randum in Support.2  On October 30, 2002, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondents filed no response.  The allegations in the motions are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.3   In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Default Judgment.                                                            1 The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer to the com-plaint.  Accordingly, we construe the General Counsel™s motion as a Motion for Default Judgment. 2 The General Counsel filed a motion to file a corrected memoran-dum on November 8, 2002.  The motion is granted. 3 Copies of the complaint, served by certified mail on Respondent Parks, were returned as undeliverable.  However, it is well established that the failure to accept certified mail or to provide for proper service cannot serve to defeat the purposes of the Act. See Michigan Expedit-ing Service, 282 NLRB 210 fn. 6 (1986).  Although it appears that no further reminder letter was sent to the Respondents, this does not war-rant denying the General Counsel™s Motion for Default Judgment. See, e.g., Superior Industries, 289 NLRB 834, 835 fn. 13 (1988). On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION Respondent Parks is now, and has been at all times material herein, a Tennessee corporation, which operated a jobsite located in Winston-Salem, North Carolina, where it was engaged in performing electrical construc-tion services.  During the 12-month period preceding issuance of the complaint, Respondent Parks performed services valued in excess of $50,000 in States other than the State of North Carolina.  Respondent Parks is now, and has been at all times material herein, an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act. Respondent Constructo is now, and has been at all times material herein, a New Jersey corporation, with an office located at Ft. Lee, New Jersey, where it is engaged in providing temporary employees to various employers, including employees who performed electrical construc-tion work at Respondent Parks™ Winston-Salem, North Carolina jobsites.  During the 12-month period preceding issuance of the complaint, Respondent Constructo per-formed services valued in excess of $50,000 in States other than the State of North Carolina.  Respondent Con-structo is now, and has been at all times material herein, an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act.  At all times material herein, Respondent Constructo provided temporary employees to Respondent Parks at Respondent Parks™ Winston-Salem, North Carolina job-sites, pursuant to a contract with Respondent Parks.  At all times material herein, Respondent Parks and Respon-dent Constructo have been joint employers of the tempo-rary employees provided by Respondent Constructo to Respondent Parks at Respondent Parks™ Winston-Salem, North Carolina jobsites. We find that the Respondents are employers engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all times material herein, the following-named per-sons occupied the positions set opposite their names, and have been, and are now, agents of the Respondents, act-ing on their behalf and are supervisors within the mean-ing of Section 2(11) of the Act:  Howard (Cotton) Decuir Sr.ŠParks, Superintendent Howard (Bubba) Decuir Jr.ŠParks, Foreman John KeenanŠParks, Foreman _____ Devlin (first name unknown)ŠParks, Leadman 339 NLRB No. 40  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286Ron KroegerŠConstructo, Management Official 
____ Howard (first name unknown)ŠConstructo,  
    Management Official 
 Since on or about February 29, 2000, and continuing to 
date, the Respondents, through the actions of their agent 
and supervisor, Howard (Cotton) Decuir, at Respondent 
Parks™ Winston-Salem, North Carolina jobsite, have in-
terfered with, restrained, a
nd coerced, and are interfering with, restraining, and coer
cing their employees in the 
exercise of rights guaranteed in Section 7 of the Act by 
the following acts and conduct: 
(a) Threatening their empl
oyees with discharge for 
supporting the Union on March 17, 2000. 
(b) Interrogating their employees regarding their union 
sympathies and desires on March 17, 2000. 
(c) Informing their employees that it had discharged 
union members on April 7, 2000. 
(d) Informing their employees that they would not em-
ploy union members on April 7, 2000. 
The Respondents refused to hire the employee named 
below on or about the date set opposite his name: 
 Reuben BlakeneyŠMarch 21, 2001 
 Respondent Parks discharged, and failed to reinstate, 
the following named employees on or about the dates set 
opposite their names. 
 Douglas SummersŠMarch 3, 2000 
John AndersonŠMarch 3, 2000 
Michael MillerŠMarch 3, 2000 William BakerŠMarch 18, 2000 
Kenneth SandboethŠApril 10, 2000 
 The Respondents engaged in
 the conduct described 
above because the employees named therein joined, sup-
ported, or assisted the Union, and engaged in concerted 
activities for the purpose of collective bargaining or other 
mutual aid or protection, and in order to discourage em-
ployees from engaging in such activities or other con-
certed activities for the purpose of collective bargaining 
or other mutual aid or protection. 
CONCLUSIONS OF LAW 1. By informing employees that they had discharged 
union members and would not hire union members, by 
threatening employees with discharge for supporting the 
Union, and by interrogating employees about their union 
activities and the union activities of other employees, the 
Respondents have interfered with, restrained, and co-
erced employees in the exerci
se of the rights guaranteed 
in Section 7 of the Act in violation of Section 8(a)(1) of 

the Act. 
2. By refusing to hire Reuben Blakeney, the Respon-
dents have been discriminating in regard to the hire or 
tenure or terms and conditions of employment of their 
employees, thereby discouragi
ng membership in a labor 
organization in violation of Section 8(a)(3) and (1) of the 
Act. 3. By discharging Douglas Summers, John Anderson, 
Michael Miller, William Baker, and Kenneth Sandboeth, 

and failing to offer them reinstatement to their former 
positions, Respondent Parks has been discriminating in 
regard to the hire or tenure or terms and conditions of 
employment of their employees, thereby discouraging 
membership in a labor organization in violation of Sec-
tion 8(a)(3) and (1) of the Act.
44. The unfair labor practices
 affect commerce within 
the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondents have engaged in 
certain unfair labor practices, we shall order them to 

cease and desist and to take certain affirmative action 
designed to effectuate the policies of the Act.  The Re-
spondents shall be ordered to: 
                                                          
 4 Unlike our colleague, we believe that the complaint is insufficient 
to warrant the imposition of liability 
for the alleged discharges on Con-structo.  First, the complaint is at best ambiguous as to whether it seeks 
to impose such joint liability on Constr
ucto.  The complaint alleges that 
Parks alone discharged the employees.  In this regard, par. 14 alleges 
only that Respondent Parks discharg
ed the five named employees.  
Contrary to our colleague, we do not
 find that subsequent complaint 
allegations establish otherwise.  At 
best, the summary or ﬁwrap upﬂ par. 
17 created an ambiguity; it was not sufficient to put Respondent Con-

structo on notice of alleged joint liability for the discharges.  Second, 
we find that the complaint is insuffici
ent in that it does not allege that 
the discharged employees were part of the jointly managed work force.  
See Action Temporary Employment
, 337 NLRB 268, 269 (2001).  This 
jointly managed work force allegation 
is an ultimate fact which must be 
alleged, as distinguished from ev
identiary support which need not be 
alleged.  See
 Boilermakers Local 363 (Fluor Corp.)
, 123 NLRB 1877, 
1913 (1959). 
Member Walsh disagrees with his colleagues™ reading of the com-
plaint.  Although par. 14 alleges that
 only Respondent Parks discharged 
and refused to reinstate the five em
ployees, pars. 16 and 17 allege that 
both ﬁRespondents, by the acts descri
bed above in paragraph[] . . . 14 

. . ., and by each of said acts,ﬂ violated Sec. 8(a)(3) and (1) of the Act.  
Thus, the General Counsel is alleging that Respondent Constructo is 
liable for the unlawful conduct of Respondent Parks.  By failing to file 
an answer, Respondent Constructo has admitted all of the complaint 
allegations, including the allegations of
 pars. 16 and 17.  Further, it is 
not necessary for the complaint to 
specifically allege that the dis-
charged employees were part of 
the ﬁjointly managed work forceﬂ 
within the meaning of 
Capitol EMI Music, 311 NLRB 997, 1000 
(1993), enfd. mem. 23 F.3d 399 (4th Cir. 1994).  See 
Boilermakers Local 363, supra (complaint need not set out all the elements of a cause 
of action).  Accordingly, Member
 Walsh would find that Respondent 
Constructo is jointly liable for Respondent Parks™ unlawful actions 
against the five employees, and he would so provide in the remedial 
Order. PARKS INTERNATIONAL CORP. 287(1) Cease and desist from 
informing employees that 
the Respondents had discharged union members and 
would not hire union members, and threatening and in-
terrogating employees about 
their union activities and the 
union activities of other employees. 
(2) Offer Reuben Blakeney instatement to the position 
for which he applied or, if that position no longer exists, 
to a substantially equivalent position, without prejudice 
to his seniority or any other rights or privileges. 
(3) Make Reuben Blakeney whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against him.  Backpay shall be computed in 
accordance with F. W. Woolworth Co., 
90 NLRB 289 
(1950), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
(4) Remove from their files any and all references to 
the unlawful refusal to hire Blakeney, and notify him that 
this has been done. 
Further, Respondent Parks shall be ordered to: 
(1) Offer Douglas Summers, John Anderson, Michael 
Miller, William Baker, and Kenneth Sandboeth full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights or privi-

leges previous enjoyed. 
(2) Make Douglas Summers, John Anderson, Michael 
Miller, William Baker, and Kenneth Sandboeth whole 

for any loss of earnings and other benefits suffered as a 
result of the discrimination against them.  Backpay shall 
be computed in accordance with 
F. W. Woolworth Co., 
supra, with interest as prescribed in 
New Horizons for the Retarded, supra.   (3) Remove from its files any and all references to the 
unlawful discharges, and notify the discriminatees in 

writing that this has been done. 
ORDER The National Labor Relations Board orders that  
A. Respondent Constructo Workforce Temps, Inc., Ft. 
Lee, New Jersey, and Winston-Salem, North Carolina, its 
officers, agents, successors, and assigns, shall 1. Cease and desist from 
(a) Threatening employees with discharge for support-
ing the Union. 
(b) Interrogating employees regarding their union sym-
pathies and desires. 
(c) Informing employees that they discharged union 
members. 
(d) Informing employees that they will not employ un-
ion members. 
(e) Refusing to hire employ
ees because they joined, supported, or assisted the Union and engaged in con-
certed activities, and to discourage employees from en-
gaging in these activities. 
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Reuben Blakeney instatemen
t to the position for which 
he applied or, if that position no longer exists, to a sub-

stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges. 
(b) Jointly and severally with Respondent Parks Inter-
national Corp., make Reuben Blakeney whole for any 
loss of earnings and other benefits he suffered as a result 
of the unlawful discrimination against him, in the manner 
set forth in the remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful re-
fusal to hire Reuben Blakeney, and within 3 days thereaf-
ter, notify him in writing that this has been done, and that 
the unlawful conduct will not be used against him in any 
way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records if
 stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facilities in Ft. Lee, New Jersey, and Winston-Salem, 
North Carolina, copies of 
the attached notice marked 
ﬁAppendix A.ﬂ
5  Copies of the notice, on forms provided 
by the Regional Director for Region 11, after being 

signed by the Respondent™s authorized representative, 
shall be posted by the Respondent and maintained for 60 
consecutive days in conspicuous places including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in these proceedings, the Respondent shall duplicate and 
                                                          
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since February 29, 2000. 
(f) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-

sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
B. Respondent Parks International Corporation, 
Winston-Salem, North Carolina, its officers, agent, suc-
cessors, and assigns shall  1. Cease and desist from  
(a) Threatening employees with discharge for support-
ing the Union. 
(b) Interrogating employees regarding their union 
sympathies and desires. 
(c) Informing employees that they discharged union 
members. 
(d) Informing employees that they will not employ un-
ion members. 
(e) Refusing to hire, discharging, and failing to rein-
state employees because they joined, supported, or as-
sisted the Union and engaged in concerted activities, and 
to discourage employees from engaging in these activi-
ties. (f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Reuben Blakeney instatemen
t to the position for which 
he applied or, if that position no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges. 
(b) Jointly and severally with Respondent Constructo 
Workforce Temps, Inc., make Reuben Blakeney whole 

for any loss of earnings and other benefits he suffered as 

a result of the unlawful discrimination against him, in the 
manner set forth in the remedy section of the decision. 
(c) Within 14 days from the date of this Order, offer 
Douglas Summers, John Anderson, Michael Miller, Wil-

liam Baker, and Kenneth Sandboeth full reinstatement to 
their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights and privileges previously 
enjoyed.   (d) Make Douglas Summers, John Anderson, Michael 
Miller, William Baker, and Kenneth Sandboeth whole 

for any loss of earnings and other benefits suffered as a 
result of the discrimination against them, in the manner 
set forth in the remedy section of this decision. 
(e) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful re-
fusal to hire Reuben Blakeney and the terminations of 
Douglas Summers, John Anderson, Michael Miller, Wil-
liam Baker, and Kenneth Sa
ndboeth, and within 3 days 
thereafter, notify them in writing that this has been done, 

and that the unlawful conduct will not be used against 

them in any way. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment records, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records if
 stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(g) Within 14 days after service by the Region, post at 
its facility in Winston-Salem, North Carolina, copies of 

the attached notice marked ﬁAppendix B.ﬂ
6  Copies of 
the notice, on forms provided by the Regional Director 
for Region 11, after being signed by the Respondent™s 
authorized representative, shall be posted by the Respon-
dent and maintained for 60 consecutive days in con-

spicuous places including all places where notices to employees are customarily 
posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all cu
rrent employees and former 
employees employed by the Respondent at any time 
since February 29, 2000. 
(h) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-
ply. 
APPENDIX A NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
                                                          
 6 See fn. 5, supra. 
 PARKS INTERNATIONAL CORP. 289FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT threaten our employees with discharge 
for supporting the Union. 
WE WILL NOT interrogate employees regarding their un-
ion sympathies and desires. 
WE WILL NOT inform employees that we discharged un-
ion members. 
WE WILL NOT inform employees that we will not em-
ploy union members. 
WE WILL NOT refuse to hire employees because they 
joined, supported, or assisted the Union and engaged in 
concerted activities, and to discourage employees from 
engaging in these activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Ruben Blakeney
 instatement to the position 
for which he applied or, if that position no longer exists, 

to a substantially equivalent position, without prejudice 
to his seniority or any other rights or privileges. 
WE WILL, jointly and severally with Parks International 
Corporation, make Ruben Blakeney whole for any loss 
of earnings and other benefits
 he suffered as a result of the unlawful discrimination against him, less any net 
interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to the 
unlawful refusal to hire Reuben Blakeney, and 
WE WILL, within 3 days thereafter, no
tify him in writing that this 
has been done, and that the unlawful conduct will not be 

used against him in any way. 
 CONSTRUCTO WORKFORCE TEMPS, INC. APPENDIX B NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT threaten our employees with discharge 
for supporting the Union. 
WE WILL NOT interrogate employees regarding their un-
ion sympathies and desires. 
WE WILL NOT inform employees that we discharged un-
ion members. 
WE WILL NOT inform employees that we will not em-
ploy union members. 
WE WILL NOT refuse to hire, discharge, and fail to rein-
state employees because they joined, supported, or as-

sisted the Union and engaged in concerted activities, and 
to discourage employees from engaging in these activi-
ties. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Ruben Blakeney
 instatement to the position 
for which he applied or, if that position no longer exists, 
to a substantially equivalent position, without prejudice 
to his seniority or any other rights or privileges. 
WE WILL, jointly and severally with Constructo Work-
force Temps, Inc., make Ruben Blakeney whole for any 

loss of earnings and other benefits he suffered as a result 
of the unlawful discrimination against him, less any net 
interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Douglas Summers, John Anderson, Michael 

Miller, William Baker, and Kenneth Sandboeth immedi-
ate and full reinstatement to th
eir former jobs or, if those 
jobs no longer exist, to subs
tantially equivalent positions, without prejudice to their seniority or any other rights 
and privileges previously enjoyed.   
WE WILL make Douglas Summers, John Anderson, Mi-
chael Miller, William Baker, and Kenneth Sandboeth 
whole for any loss of earnings and other benefits suffered 
as a result of the discrimination against them, less any 
net interim earnings, plus interest. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to the 
unlawful refusal to hire Reuben Blakeney and the termi-
nations of Douglas Summers, John Anderson, Michael 
Miller, William Baker, and Kenneth Sandboeth, and 
WE WILL, within 3 days thereafter, notify them in writing that 
this has been done, and that the unlawful conduct will 
not be used against them in any way. 
 PARKS INTERNATIONAL CORPORATION  